Exhibit 10.35

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of February 5,
2013, between Cereplast, Inc., a Nevada corporation, (the “Company”) and Michael
Okada, (the “Executive”), with reference to the following:

WHEREAS, the Company wishes to employ Executive and Executive wishes to accept
such employment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Term of Agreement. The Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such continued employment, on the terms and
conditions set forth herein, for a period commencing on February 5, 2013 (the
“Commencement Date”), and terminating two (2) years from the date hereof (the
“Original Termination Date”), unless sooner terminated as hereinafter provided.
Any rights that the Executive has to severance pay arising from a termination of
his employment under this Agreement shall be governed exclusively by the
provisions of Section 5.

2. Position and Duties. (a) The Executive shall be employed as Senior Vice
President and Chief Financial Officer of the Company with responsibility for
overall supervision and management of the Company’s financial and administrative
operations. In his executive capacities, the Executive shall report to and
perform the duties reasonably assigned by, and shall comply with all lawful and
reasonable directives and instructions of the Chief Executive Officer.

(b) The Executive shall devote substantially all of his attention and time
during normal business hours to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
under this Agreement, use the Executive’s reasonable best efforts to carry out
such responsibilities faithfully and efficiently, and not to engage in any other
business activities while employed by the Company, except with the express
consent of the Chief Executive Officer.

3. Compensation. (a) Annual Base Salary. The Executive shall receive an annual
base salary (“Annual Base Salary”) of Two Hundred Twenty Five Thousand Dollars
($225,000.00), payable in accordance with the regular payroll practices of the
Company. The Annual Base Salary shall become the minimum base salary under this
Agreement and may not be decreased thereafter without the written consent of
Executive.

(b) Performance-Based Annual Bonus and Discretionary Bonus. In addition to the
Annual Base Salary, the Executive shall be eligible to receive, for each fiscal
year or, in the case of a partial fiscal year, on a pro rata basis, a
performance-based annual bonus and a discretionary bonus (together, “Annual
Bonus”).

(i) The performance bonus shall not exceed forty percent (40%) of Executive’s
Annual Base Salary then in effect, with criteria set forth in writing and
determined in good faith by the Board and its Compensation Committee.

(ii)The discretionary bonus shall be discretionary in nature and, if awarded,
shall be determined by the Board and its Compensation Committee.

For any partial year at the beginning of the Employment Period, the Annual Bonus
shall be prorated based on the number of days in the calendar year during which
Executive is employed by the Company divided by three hundred sixty-five (365).

The Annual Bonus, less required tax deductions, shall be paid in a lump sum on
or before the 15th day of the third month following the end of the Company’s
fiscal year.



--------------------------------------------------------------------------------

(c) Other Benefits. During his employment pursuant to this Agreement: (i) The
Executive shall be entitled to participate in all equity and other incentive,
savings and retirement plans, practices, policies and programs of the Company to
at least the same extent as other senior executives of the Company and (ii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation, and shall receive all benefits under, all vacation pay,
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life insurance, group life insurance, accidental
death and travel accident insurance plans and programs) to at least the same
extent as other comparable executives of the Company. Without limiting the scope
of the foregoing, if during the Term or any extended term of this Agreement the
Company adopts any long-term incentive plan, bonus plan, stock option plan, or
similar arrangement, and if under any such arrangement awards, grants or similar
interests (“Awards”) are given to other executive employees of the Company, then
at the time such Award is given to other executive employees the Executive shall
be entitled to an Award of the same type on no less favorable terms as the
highest-value Award given to any other executive employee.

(d) Automobile Allowance. Notwithstanding anything else herein to the contrary,
the Company shall pay to the Executive a fixed amount equal to six hundred fifty
dollars ($650.00) per month during the term of this Agreement as reimbursement
to the Executive on a non-accountable basis of all expenses incurred by the
Executive for the use of his automobile for Company business purposes, including
but not limited to depreciation, repairs, maintenance, fuel and insurance.

(e) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all necessary and reasonable business expenses incurred by the Executive in
carrying out the Executive’s duties under this Agreement, provided that the
Executive complies with the generally applicable policies, practices and
procedures of the Company and complies with the proper submission of expense
reports, receipts, or similar documentation of such expenses.

(f) Notwithstanding any provision of this Agreement (i) the compensation paid to
Executive shall not exceed the amount that may be deducted by the Company on its
federal income tax return for the fiscal year in which the compensation is paid,
and (ii) any “incentive-based compensation” within the meaning of Section 10D of
the Exchange Act will be subject to claw-back by the Company in the manner
required by Section 10D(b)(2) of the Exchange Act, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.

4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death. The Company
shall be entitled to terminate the Executive’s employment because of the
Executive’s Disability during his employment. “Disability” means that the
Executive has been unable, for a period of three (3) consecutive months, after
reasonable accommodation, to perform the Executive’s duties under this
Agreement, as a result of physical or mental illness or injury.

(b) By the Company. The Company may terminate the Executive’s employment for
Cause or without Cause. “Cause” means: (i) a material breach of this Agreement;
(ii) a major violation of the Company’s policies which would normally result in
immediate discharge; (iii) repeated violation of the Company’s policies which,
after warning, would normally result in discharge; (iv) theft or dishonesty;
(v) personal conduct which reflects in a significant manner unfavorably on the
Company’s reputation or business; (vi) willful, deliberate and premeditated acts
of material significance which are against the Company’s interest; provided,
however, that the Company may only terminate the Executive by reason of clauses
(i) or (iii) above if the Executive has not remedied such breach or violation,
as applicable, within thirty (30) days after receiving written notice from the
Company specifying the details thereof.

(c) Date of Termination. The “Date of Termination” means (i) the date of the
Executive’s death or,(ii) the effective date of the termination of the
Executive’s employment by the Company for Executive’s Disability, for Cause or
without Cause, or by the Executive voluntarily.



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination.

(a) Termination Other Than For Cause by Company or Termination by Executive for
Good Reason. If Executive’s services under this Agreement are terminated by the
Company for any reason other than Cause, excluding termination in conjunction
with a Change in Control of the Company (as defined below), prior to the
Original Termination Date or if Executive resigns for Good Reason (as defined
below), then, in consideration for the covenants contained in Section 8 below,
Executive shall be entitled to receive the following payments and benefits (the
“Separation Package”) and all other Company obligations to Executive under this
Agreement will be automatically terminated and completely extinguished:

(i) the Company shall pay Executive an amount equal to one times (1.0x) the
Annual Base Salary in effect at the date of the termination; which amount (less
applicable tax withholdings) shall be paid, subject to Section 5(e) below, in a
lump sum on the sixtieth (60th) day following the date of Executive’s
termination of employment;

(ii) the Company shall pay Executive the prorated cash portion of the current
year’s Annual Bonus under Section 3(b), which amount (less applicable tax
withholdings) shall be paid, subject to Section 5(e) below, in a lump sum on the
sixtieth (60th) day following the date of Executive’s termination of employment;
and

(iii) the Company shall timely pay all required COBRA premiums to the Company’s
health plan insurer in order to continue Executive’s health care coverage for
the maximum period permitted by law, provided Executive timely elects COBRA
coverage.

The Company shall also pay to the Executive, in a lump sum on the Date of
Termination, the Executive’s accrued but unpaid cash compensation, that shall
include but not be limited to, any portion of the Executive’s Annual Base Salary
and or Annual Bonus previously approved by the Committee that has not yet been
paid (the “Accrued Obligations”).

Payment of the Separation Package and any related benefits shall be conditioned
upon Executive properly executing on or after the Date of Termination, and not
revoking or attempting to revoke within the permitted timeframe, a general
release of claims against the Company, its Board of Directors, its affiliates,
and their employees and agents substantially in the form of Exhibit A or, in the
event of a change in the law that would limit the effect of the release attached
as Exhibit A, a general release that would have the same scope and effect as the
release attached as Exhibit A (such release, the “ Release “) and the Release
becoming irrevocable. Executive shall not be entitled to receive the Separation
Package and related benefits specified in this Agreement in the event Executive
fails to timely execute the Release or if Executive timely revokes the Release.

For purposes of this Agreement, Executive’s resignation for “Good Reason” shall
mean the resignation of employment by Executive following the occurrence of:

(i) a material diminution in Executive’s Base Salary without the consent of
Executive;

(ii) the removal of the Executive as Senior Vice President or Chief Financial
Officer, the requirement that the Executive report or be subordinate to any
person other than the Chief Executive Officer;

(iii) a relocation of Executive’s regular office by more than fifty (50) miles
from the Company’s headquarters; or

(iv) the Company’s material breach of this Agreement.

In order for Executive to resign for Good Reason, Executive must provide advance
written notice of such resignation to the Company within thirty (30) days
following the initial existence of the action or event giving rise to Good
Reason. The notice must specify an Effective Date of Termination that is not
less than fifteen (15) days, nor more than thirty (30) days, after the date of
the written notice, and Executive agrees that should the Company remedy the
basis for such resignation prior to the Effective Date of Termination specified
in the written notice, then Executive’s resignation will not be considered to be
for Good Reason. The Company may relieve Executive of some or all of his duties,
responsibilities and authority during any notice period, and such relief shall
not serve as a basis for Executive to claim “Good Reason” under this Section 5,
that the Company reinstates such duties, responsibilities and authority not
later the last day of such notice period.



--------------------------------------------------------------------------------

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability, the Company shall pay the Accrued
Obligations to the Executive or the Executive’s estate or legal representative,
as applicable, in the form and manner described in subsection (a) above.

(c) Cause or Voluntary Termination. If the Executive’s employment is terminated
by the Company for Cause, the Company shall pay the Executive Annual Base Salary
through the Date of Termination and shall have no further obligations under this
Agreement. If the Executive terminates voluntarily, the Company shall pay the
Executive the Accrued Obligations and the Company shall have no further
obligations under this Agreement.

(d) Change of Control. “Change of Control” is defined as (i) a sale of all or
substantially all of the Company’s assets or more than fifty (50) percent of the
total fair market value or total voting power of the Company’s outstanding stock
to a purchaser or group (as defined in the regulations under Section 409A) that
is unaffiliated with the Company in a single transaction or series of related
transactions or (ii) a merger where the Company is not the surviving corporation
with any entity that is unaffiliated with the Company. Notwithstanding the
provisions of section 5(a) above, upon a Change of Control, Executive has the
right to terminate this Agreement pursuant under the terms of this section and
shall be entitled to benefits set forth hereunder. If a Change of Control occurs
Executive may elect to terminate this Agreement within 120 days after such
Change of Control by giving written notice of such election to the Company. If
Executive elects to terminate as a result of a Change of Control, the Company
shall pay to Executive the total of 2.0 times his Annual Base Salary and the
prorated 50% Annual Bonus. Executive’s unvested stock options, if any, shall
immediately vest and Executive will also be entitled to continued health
benefits as outlined in Section 5(d) above.

(e) Parachute Payment. If any payment or benefit the Executive would receive
pursuant to a Change of Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
(1) reduction of cash payments, (2) cancellation of accelerated vesting of
equity awards, and (3) reduction of employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s equity awards unless the Executive elects in writing a
different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, or is unwilling to perform this function, then the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting or law firm required to be made
hereunder.



--------------------------------------------------------------------------------

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Company within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Executive or the Company) or such other time as requested by the
Executive or the Company. If the accounting or law firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Executive and the
Company with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting or law firm made hereunder shall be final, binding and
conclusive upon the Executive and the Company.

(f) Sole Compensation Upon Termination. The Separation Package provided
Executive under this Section 5 are the only severance benefits to which
Executive is entitled upon the termination of his employment with the Company,
and no other benefits shall be provided to Executive by the Company pursuant to
any other severance plan or program of the Company, except as required by
applicable law. Executive acknowledges and agrees that but for his execution of
this Agreement, he would not be entitled to the Separation Package provided
under this Section 5.

(g) Specified Employee Payments. Notwithstanding the foregoing, if the Executive
is a specified employee, as defined under Section 409A(a)(2)(B)(i) of the Code,
on the date of Executive’s Date of Termination, to the extent that the payments
or benefits under this Section 5 are considered deferred compensation under
Section 409A of the Code, then all such payments or portions thereof that would
have been paid during the six-month period following the Date of Termination
shall instead be paid or distributed to Executive in a lump sum on the day next
following the earlier of (i) the expiration of such six-month period or (ii) the
date of Executive’s death.

(h) Vesting of Interests. If the Executive’s employment terminates under the
circumstances described in subsection (a) or (b) above, then effective on the
Date of Termination all unvested rights held by the Executive to any equity,
quasi-equity, or similar interests, including but not limited to options, stock
units, or stock appreciation rights, shall become fully vested.

6. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

7. Confidential Information; Non-Solicitation; No Conflict.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, research and development, unannounced
product specifications and prototypes, computer programs and software and
financial information relating to the Company or any of its affiliated companies
and their respective businesses that the Executive obtains during the
Executive’s employment by the Company or any of its affiliated companies and
that is not public knowledge (other than as a result of the Executive’s
violation of this paragraph (a) of Section 8) (“Confidential Information”). The
Executive acknowledges that such Confidential Information is valuable and gives
the Company a competitive advantage over those who do not know the information,
and agrees to take all reasonable precautions necessary to prevent such
disclosure or misuse. The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment with the Company except in the good faith performance of his duties
hereunder, with the prior written consent of the Company or as otherwise
required by law or legal process.



--------------------------------------------------------------------------------

(b) Upon termination of the Executive’s employment with the Company for any
reason, the executive agrees to return to the Company all of its property
including originals and copies of Company issued keys, computers, cellular
phones, business documents, computer software, printouts, advertisements,
brochures, equipment, prototypes, manuals, notebooks, and any other record,
document or tangible property relating to the Company and its business and shall
not procure, photocopy or copy any property of the Company after notification
of, or in anticipation of, termination of employment.

(c) (i) During his employment with the Company, the Executive will not, except
with the prior written consent of the Board, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which is engaged in any business that is competitive
with any business or enterprise in which the Company is engaged, both within the
United States and internationally.

(ii) The restrictions of subparagraph (c)(i) shall not be construed to prohibit
the ownership by the Executive of less than two percent of any class of
securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”), provided that such ownership
represents a passive investment and that neither the Executive nor any group of
persons including the Executive in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising the Executive’s rights as a shareholder, or seeks to do any of the
foregoing.

(iii) In addition, the Executive agrees that he will not, for a period of
12 months after the termination of the Executive’s employment with the Company
for any reason, or for a period of 24 months if the Executive terminates as a
result of a Change of Control, without the prior written consent of the Company,
whether directly or indirectly, (A) disrupt, damage, impair or interfere with
the business of the Company by soliciting any employee, whether soliciting such
person to be an employee, officer, director, agent, consultant or independent
contractor, who is or at any time during the previous twelve months was an
employee, representative, officer or director of the Company or any of its
subsidiaries or (B) disrupt, damage, impair or interfere with the business of
the Company by soliciting any customers or actively solicit, divert, or take
away any of the Company’s customers using Confidential Information.

(d) The Executive represents to the Company that neither his continuation of
employment hereunder nor the performance of his duties hereunder conflicts with
any contractual commitment on his part to any third party or violates or
interferes with any rights of any third party.

(e) The Executive acknowledges and agrees that the restrictions contained in
this Section are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should the Executive
breach any of those provisions. The Executive represents and acknowledges that
(i) the Executive has been advised by the Company to consult Executive’s own
legal counsel in respect of this Agreement, and (ii) that the Executive has had
full opportunity, prior to execution of this Agreement, to review thoroughly
this Agreement with the Executive’s counsel. The Executive further acknowledges
and agrees that a breach of any of the restrictions in this Section cannot be
adequately compensated by monetary damages. The Executive agrees that, in the
case of any violation of the provisions of this Section 7, the Executive shall
forfeit all payments not yet made under this Agreement at the time of any
violation of this Section 7 and that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting of a bond, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled at
law or in equity. In the event that any of the provisions of this Section should
ever be adjudicated to exceed the time or other limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum time or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.



--------------------------------------------------------------------------------

8. Inventions and Patents. (a) The Executive agrees that with respect to any
inventions made by him or the Company during the Executive’s employment, solely
or jointly with others, (i) that are made with the Company’s equipment,
supplies, facilities, trade secrets or time, or (ii) that relate to the business
of the Company or the Company’s actual or demonstrably anticipated research or
development, or (iii) that result from the any work performed by the Executive
for the Company, such inventions belong to the Company. The Executive also
agrees that the Company shall have the right to keep such inventions as
Confidential Information, if the Company chooses.

(b) As a condition of Executive’s receipt of the benefits provided for in this
Agreement, Executive will execute the Company’s Confidential Information and
Assignment of Inventions Agreement, a true and correct copy of which is attached
to this Agreement as Exhibit B. Executive’s obligations under this Paragraph 8
(b). and Exhibit B shall continue in effect after the termination of his
employment with the Company, whatever the reason or reasons for such
termination, and Executive acknowledges and agrees that the Company shall have
the right to communicate with any future or prospective employer of Executive
concerning Executive’s continuing obligations under this Paragraph 8(b). and
Exhibit B.

9. Successors. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns (whether direct or indirect, by purchase, merger,
consolidation or otherwise). As used in this Agreement, “Company” shall mean
both the Company as defined above and any such successor by operation of law or
otherwise.

10. Cooperation. Any time following the Date of Termination, promptly upon
request by the Company, the Executive shall cooperate with the Company to the
extent necessary to assist the Company in the transition of Executive’s
responsibilities and in any litigation or administrative proceedings involving
any matters with which the Executive was involved during his employment by the
Company. The Company shall compensate the Executive for all time exceeding 8
hours per matter and reimburse Executive for any reasonable expenses incurred in
providing the assistance.

11. Arbitration. The Company and the Executive mutually consent to the
resolution by arbitration, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, of
all claims or controversies arising out of the Executive’s employment (or its
termination) that the Company may have against the Executive or that the
Executive may have against the Company or against its officers, directors,
shareholders, employees or agents in their capacity as such other than a claim
which is primarily for an injunction or other equitable relief. The Executive
and the Company acknowledge that this Agreement waives any right to trial by
jury or class action relief. The Company shall bear all costs associated with
the arbitration including, but not limited to, filing and/or administration
costs, arbitrator’s fees and location expenses. The prevailing party in any
arbitration or in any action involving injunctive relief shall be entitled to
recover his or its attorneys; fees and costs as permitted by applicable law.

12. Miscellaneous. (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.



--------------------------------------------------------------------------------

(c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive :

Michael Okada

Personal & Confidential

at the address listed in Executive’s personnel file

If to the Company:

Cereplast, Inc.

300 N. Continental Blvd., Suite 100

El Segundo, California 90245

Attn: Chair, Compensation Committee of the Board of Directors

With a required copy to :

Cereplast, Inc.

300 N. Continental Blvd., Suite 100

El Segundo, California 90245

Attn: Chief Executive Officer

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (c) of Section 11. Notices and communications
shall be effective when actually received by the addressee.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

13. The respective rights and obligations of the parties hereunder shall survive
any termination of the Executive’s employment or arrangements to the extent
necessary to the intended preservation of such rights and obligations,
including, but not by way of limitation, those rights and obligations set forth
in Sections 3, 5, 7 and 8, subject to giving effect to any explicit termination
of such rights pursuant to the applicable Section.

[SIGNATURES APPEAR ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF , the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

 

CEREPLAST, INC.     MICHAEL OKADA By:   /s/ Frederic Scheer     /s/ Michael
Okada Its:   Chairman and Chief Executive Officer     SVP and Chief Financial
Officer

Dated: February 5, 2013